DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement dated 31 March 2022 is hereby withdrawn after further consideration.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 36, “the magnetic coupling portion” lacks proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 26-29, 31 and 35-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (US Pat. No. 5,881,787).
In regards to claim 21, Davis teaches a firearm storage furnishing system, comprising: a substrate body (100) having a coupling portion (103) and a base portion (101) that are affixed to one another via an angled joint, wherein the coupling portion comprises a smaller surface area than the base portion (e.g.; see Fig. 1 and 2); and the coupling portion comprises a magnetic coupling element (203) disposed at a central area of the coupling portion, wherein the magnetic coupling element comprises: a protective exterior coating (can 409); a support substrate (bushing 410); a magnet (407); and a central aperture (i.e.; threaded portion of bushing 410).
In regards to claim 26, Davis teaches the central aperture is disposed through the protective exterior coating, the support substrate and the magnet (i.e.; to receive pin 411).
In regards to claim 27, Davis teaches the central aperture comprises an exterior aperture portion (i.e.; the opening to the aperture) having a diameter larger than a diameter of an interior aperture portion (i.e.; the portion between the threads) of the central aperture (see cross-section in Fig. 4).
In regards to claim 28, Davis teaches the coupling portion comprises a recess fabricated into an exterior surface thereof, and the recess is shaped to accept the magnetic coupling element therein (i.e.; pin 411 is embedded in a recess in the layers 103 and 104; see Fig. 4).
In regards to claim 29, Davis teaches  the magnetic coupling element is secured adjacent the recess via a fastening element (411) disposed into the central aperture.
In regards to claim 31, Davis teaches the angled joint is structured with an angle of between 80 degrees and 100 degrees (e.g.; closure flap 103 opens and closes through angles of 80-100 degrees between the positions in Figs. 1 and 2).
In regards to claim 35, Davis teaches the magnetic coupling element is embedded below an outer surface of the coupling portion (e.g.; 411 is embedded within layers 103 and 104 below the upper portion in Fig. 4).
In regards to claim 36, Davis’s magnetic coupling portion (203) is movable across a surface of the coupling portion (e.g.; 107 rotates relative to the surface; see Fig. 5).
In regards to claim 37, Davis teaches the angled joint comprises a hinge (i.e.; a living hinge) that rotates through an angle of at least 90 degrees (e.g.; closure flap 103 from through an angle of 90 degrees from the position in Fig. 1 to Fig. 2).
In regards to claim 38, Davis teaches the base portion comprises one or more high-friction materials (406) disposed upon an exterior surface thereof (i.e.; 406 holds crimp flange 401 in place).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 25, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US Pat. No. 5,881,787).
In regards to claim 22, Davis teaches the magnetic coupling element (203) comprises a planar shape.  Davis does not particularly teach the surface area is at least 1 square inch.  However, Davis teaches the magnetic attraction between first magnet 405 and second magnet 407 maintains closure of clasp 105 until a separation force is applied sufficient to overcome the magnetic attraction between clasp components 201 and 203 (Col 3, Para 4), and it would be obvious to one of ordinary skill in the art before the effective filing date to have the surface area of Davis’s magnetic coupling element being at least 1 square inch.  The motivation would have been for the purpose of insuring a sufficient magnetic force adequate to prevent unwanted separation of the magnets.
In regards to claim 25, Davis does not particularly teach the magnet is fabricated from one or more materials including iron, aluminum, nickel, cobalt, samarium, dysprosium, neodymium, boron, strontium, barium, praseodymium, hafnium, zirconium and any combinations thereof.
However, Davis teaches the magnet is a permanent magnet material (Col 3, Lines 46-47), and the examiner takes OFFICIAL NOTICE that permanent magnets used in the art commonly include neodymium magnets.  It would be obvious to one of ordinary skill in the art before the effective filing date to use a neodymium magnet due to the desirable properties of a rare-earth magnet and its availability.
In regards to claim 33, Davis does not teach the base portion and the coupling portion each comprises a convex isosceles trapezoidal shape.  However, it was held that the configuration of a claimed container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  In this case, fabricating Davis’s bag panels (101, 104) to be convex isosceles trapezoids would have been an obvious design choice to one of ordinary skill in the art, and it would be obvious before the effective filing date to use such trapezoidal shapes based on the desired aesthetics of the bag.
In regards to claim 34, Davis does not particularly teach the ratio of the surface area of the base portion to the surface area of the coupling portion is between 1.5 and 2.5.  However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  In this case, changing the relative dimensions of the base portion (101) and the coupling portion (103) such that the ratio of the surface area of the base portion to the surface area of the coupling portion is between 1.5 and 2.5 would have been an obvious design choice to one of ordinary skill in the art, and it would be obvious before the effective filing date to use such a ratio based on the desired aesthetics of the bag and in the ornamental design of the closure flap 103 as illustrated in Fig. 1.
Claims 23, 24 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US Pat. No. 5,881,787) in view of Sitz (US Pat. No. 11,002,510 B2).
In regards to claims 23 and 24, Davis does not teach the magnet comprises an orthogonal pulling force of between 25 pounds and 40 pounds (claim 23); and the magnet comprises an orthogonal pulling force that creates a frictional force of at least 3 pounds between the magnetic coupling element and a firearm exterior surface when the magnetic coupling element is oriented vertical relative a ground surface (claim 24).
Sitz teaches a firearm storage system including a substrate body having a base portion and coupling portion (e.g.; see 2200, Fig. 22).  Sitz also teaches the use of a magnetic coupling element (e.g.; magnets 2204, Fig. 22) to secure on the exterior surface of a firearm (e.g.; a handgun).  Sitz further states, the device is not limited in any way to a certain number, style, shape, size, and pull force of the magnets shown (Col 10, Lines 53-55).  “[A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Davis’s storage system such that the magnet comprises an orthogonal pulling force of between 25 pounds and 40 pounds (claim 23); and the magnet comprises an orthogonal pulling force that creates a frictional force of at least 3 pounds between the magnetic coupling element and a firearm exterior surface when the magnetic coupling element is oriented vertical relative a ground surface (claim 24).  The motivation would be for the purpose of using any suitable magnet that does not limit the device in any way to a certain number, style, shape, size, and pull force of the magnets shown as taught by Sitz (Col 10, Lines 53-55).
In regards to claim 39, Davis teaches a firearm storage furnishing system, comprising: a substrate body (100) having a coupling portion (103) and a base portion (101) that are affixed to one another via an angled joint, wherein the coupling portion comprises a smaller surface area than the base portion (e.g.; see Fig. 1 and 2); and the coupling portion comprises a magnetic coupling element (203) disposed at a central area of the coupling portion, wherein the magnetic coupling element comprises: a protective exterior coating (can 409); a support substrate (bushing 410); a magnet (407); and a central aperture (i.e.; threaded portion of bushing 410) disposed through the protective exterior coating, the support substrate and the magnet (see Fig. 4).
Davis does not teach the magnet comprises an orthogonal pulling force of between 25 pounds and 40 pounds.
Sitz teaches a firearm storage system including a substrate body having a base portion and coupling portion (e.g.; see 2200, Fig. 22).  Sitz also teaches the use of a magnetic coupling element (e.g.; magnets 2204, Fig. 22).  Sitz further states, the device is not limited in any way to a certain number, style, shape, size, and pull force of the magnets shown (Col 10, Lines 53-55).  “[A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Davis’s storage system such that the magnet comprises an orthogonal pulling force of between 25 pounds and 40 pounds.  The motivation would be for the purpose of using any suitable magnet that does not limit the device in any way to a certain number, style, shape, size, and pull force of the magnets shown as taught by Sitz (Col 10, Lines 53-55).
Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US Pat. No. 5,881,787) in view of Marchesi (US Pat. No. 6,101,688).
In regards to claims 30 and 32, Davis does not teach the substrate body is fabricated from one or more materials including a powder coated metal, a steel alloy, aluminum, a polymer and any combinations thereof (claim 30); and the protective exterior coating comprises one or more materials including polytetrafluoroethylene, polyimide, polyetheretherketone, polyphenylensulfide, nylon, acetal, rubber, polyester and any combinations thereof (claim 32).
Marchesi teaches a magnetic coupling element having a protective exterior coating (2) made of rubber (Col 2, Lines 28-33).  Davis teaches the can 409 (i.e.; the protective exterior coating) and the bushing 410 (i.e.; the substrate body) can be integral or separate to the can (Col 3, Lines 16-19).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Davis’s magnetic coupling element such that the substrate body is fabricated from a polymer (i.e.; rubber) (claim 30); and the protective exterior coating comprises rubber (claim 32).  The motivation would be for the purpose of providing a magnetic closure without appreciable reduction in the magnetic adhesion force and without risking damage to the outer surface as taught by Marchesi (Col 1, Lines 40-47).
Claim 40 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US Pat. No. 5,881,787) in view of Marchesi (US Pat. No. 6,101,688) and Sitz (US Pat. No. 11,002,510 B2).
In regards to claim 40, Davis teaches a firearm storage furnishing system, comprising: a substrate body (100) having a coupling portion (103) and a base portion (101) that are affixed to one another via an angled joint at an angle of between 80 degrees and 100 degrees (e.g.; closure flap 103 opens and closes through angles of 80-100 degrees between the positions in Figs. 1 and 2), wherein the coupling portion comprises a smaller surface area than the base portion (see Fig. 1); and the coupling portion comprises a magnetic coupling element (203) disposed within an outer surface of the coupling portion and at a central area of the coupling portion (i.e.; the element 203 is embedded in layers 103 and 104), wherein the magnetic coupling element comprises: a protective exterior coating (can 409); a support substrate (bushing 410), a magnet (407); and a central aperture disposed through the protective exterior coating, the support substrate and the magnet (i.e.; to receive pin 411), wherein the central aperture comprises an exterior aperture portion (i.e.; the opening to the aperture) having a diameter greater than a diameter of an interior aperture portion of the central aperture (i.e.; the portion between the threads; see cross-section in Fig. 4).
Davis does not teach the substrate body is fabricated from one or more materials including a powder coated metal, a steel alloy, aluminum, a polymer and any combinations thereof; the protective exterior coating comprises one or more materials including polytetrafluoroethylene, polyimide, polyetheretherketone, polyphenylensulfide, nylon, acetal, rubber, polyester and any combinations thereof; and the magnet comprises an orthogonal pulling force of between 25 pounds and 40 pounds.
Marchesi teaches a magnetic coupling element having a protective exterior coating (2) made of rubber (Col 2, Lines 28-33).  Davis teaches the can 409 (i.e.; the protective exterior coating) and the bushing 410 (i.e.; the substrate body) can be integral or separate to the can (Col 3, Lines 16-19).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Davis’s magnetic coupling element such that the substrate body is fabricated from a polymer (i.e.; rubber); and the protective exterior coating comprises rubber.  The motivation would be for the purpose of providing a magnetic closure without appreciable reduction in the magnetic adhesion force and without risking damage to the outer surface as taught by Marchesi (Col 1, Lines 40-47).
Sitz teaches a firearm storage system including a substrate body having a base portion and coupling portion (e.g.; see 2200, Fig. 22).  Sitz also teaches the use of a magnetic coupling element (e.g.; magnets 2204, Fig. 22).  Sitz further states, the device is not limited in any way to a certain number, style, shape, size, and pull force of the magnets shown (Col 10, Lines 53-55).  “[A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Davis’s storage system such that the magnet comprises an orthogonal pulling force of between 25 pounds and 40 pounds.  The motivation would be for the purpose of using any suitable magnet that does not limit the device in any way to a certain number, style, shape, size, and pull force of the magnets shown as taught by Sitz (Col 10, Lines 53-55).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the PTO-892 for additional prior art related to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631